DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Claims 1, 5 and 7 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A terminal, comprising: 
a processor; and 
a memory that is configured to store instructions executable by the processor; 
wherein the processor is configured to: 4Application No. 16/945,253 Reply to Office Action of November 16, 2021 collect voice information; 
determine instruction information configured to assist in starting the target application program when the voice information instructs a target application program to be started; and 
output multimedia information indicated by the instruction information according to the instruction information in a process of starting the target application program, 
wherein the multimedia information comprises video information displaying a process of switching from a predetermined position of the target application program in the terminal to a current position of the target application program in the terminal, wherein the predetermined position of the target application program in the terminal comprises an initial installation position of the target application program in the terminal or any position on a desktop of the terminal.
Nashida (EP 1 176 503) teaches a system for supporting inter- active operations for inputting user commands to a household electric apparatus such as a television set/ monitor and information apparatuses. The system for supporting interactive operations applies an animated character called a personified assistant interacting with a user based on speech synthesis and animation, realizes a user-friendly user interface and simultaneously  makes it possible to meet a demand for complex commands or providing an entry for services. Further, since  the system is provided with a command system producing an effect close to human natural language, the user  can easily operate the apparatus with a feeling close to  ordinary human conversation
However, Nashida does not teach the invention as claimed, especially wherein the multimedia information comprises video information displaying a process of switching from a predetermined position of the target application program in the terminal to a current position of the target application program in the terminal, wherein the predetermined position of the target application program in the terminal comprises an initial installation position of the target application program in the terminal or any position on a desktop of the terminal.
Hayama (US 2006/0004871) teaches a playback control portion controls a playback of multimedia data. A request acceptance portion accepts a question from the user. A playback position storage unit stores the playback position of multimedia data reproduced by the playback control unit at the point of time when the question was accepted from the user. An analyzing unit analyzes the question accepted by the request acceptance unit. A searching unit searches for an answer to the question on the basis of analysis information of the multimedia data by using a result of searching. The playback control portion outputs the answer thus searched for. A position comparing unit compares the position of appearance of the answer in the multimedia data corresponding to the answer with the playback position stored in the playback position storage device. The playback position changing portion changes the playback position of the multimedia data in accordance with a result of the comparison.
However, Hayama does not teach the invention as claimed, especially wherein the multimedia information comprises video information displaying a process of switching from a predetermined position of the target application program in the terminal to a current position of the target application program in the terminal, wherein the predetermined position of the target application program in the terminal comprises an initial installation position of the target application program in the terminal or any position on a desktop of the terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675